        Case 2:20-cv-00488-RMP     ECF No. 9    filed 06/08/21   PageID.28 Page 1 of 2




1

2
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
3                                                                      EASTERN DISTRICT OF WASHINGTON



                                                                        Jun 08, 2021
4
                                                                            SEAN F. MCAVOY, CLERK



5                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     CHARLES JOSEPH REEVIS, also
      known as                                    NO: 2:20-CV-00488-RMP
8     champion of all champions baby,
                                                  ORDER DISMISSING ACTION
9                               Plaintiff,

10          v.

11    SPOKANE COUNTY SUPERIOR
      COURT,
12
                                Defendant.
13

14         By Order filed March 31, 2021, the Court granted Plaintiff Charles Joseph

15   Reevis thirty days to voluntarily dismiss this action. ECF No. 8. The Court found

16   that Mr. Reevis’s pro se submission, a two-page Standard Form 95 (“SF 95”), filed

17   while he was incarcerated at the Spokane County Corrections Center, did not

18   support a federal tort claim. Id. at 4–5. Consequently, Plaintiff’s claims were

19   subject to dismissal for lack of subject matter jurisdiction. See McNeil v. United

20   States, 508 U.S. 106, 110, 113 (1993).

21         Plaintiff is currently housed at Comprehensive Health Care - Yakima


     ORDER DISMISSING ACTION -- 1
        Case 2:20-cv-00488-RMP      ECF No. 9    filed 06/08/21   PageID.29 Page 2 of 2




1    Competency Restoration, and is proceeding in forma pauperis, but without the

2    obligation to pay the $350.00 filing fee for this action. ECF No. 7. Plaintiff did

3    not avail himself of the opportunity to voluntarily dismiss this action.

4          Accordingly, IT IS ORDERED:

5          1. This action is DISMISSED without prejudice for lack of subject matter

6              jurisdiction.

7          2. Based on the Court’s reading of Hoffmann v. Pulido, 928 F.3d 1147,

8              1152 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

9              28 U.S.C. § 1915(g).

10         3. This case is DISMISSED and CLOSED.

11         IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

12   this Order, provide a copy to Plaintiff and CLOSE the file. The Court certifies

13   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be

14   taken in good faith and would lack any arguable basis in law or fact.

15         DATED June 8, 2021.

16

17                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
18                                               United States District Judge

19

20

21


     ORDER DISMISSING ACTION -- 2
